[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: MOTION FOR PROTECTIVE ORDER
The petitioner has petitioned the court pursuant to Conn. Gen. Stat. 52-270 for a new trial. On November 29, 1994, a jury returned a guilty verdict against the petitioner for conspiracy to commit assault in the first degree, rioting at a correctional institution, and possession of a weapon in a correctional institution in connection with an incident which was alleged to have occurred at the Enfield Correctional Center on September 28, 1990 which resulted in the death of a prison inmate. The evidence produced at trial pertained to a group of ten to fifteen inmates of which the petitioner was one assaulting two other inmates in alleged gang-related activity. The petitioner alleges that he was denied a fair trial in that a juror who was a member of his jury failed to disclose in voir dire that her son was a victim of similar gang activity two and one-half months prior to her selection to serve on the petitioner's criminal trial. The petitioner has given notice to depose said juror and the CT Page 5195 respondent has moved for a protective order.
The Practice Book places restrictions for the questioning of jurors in any inquiry into the validity of a verdict.Practice Book Section 16-34 and 42-33. This allows for the reception of affidavits or testimony extraneous to the mental operations of the jury for the purpose of avoiding a verdict. Aillon v. State,168 Conn. 541, 551; McNamee v. Woodbury Congregation of Jehovah'sWitnesses, 193 Conn. 15, 19. If however depositions such as requested can be used, the result would be to make what was intended to be a private deliberation, the constant subject of public investigation to the destruction of all frankness and freedom of discussion and conference. McDonald v. Pless,238 U.S. 264, 267-8. Long-recognized and very substantial concerns support the protection of jury deliberations from intrusive inquiry.Tanner v. United States, 483 U.S. 107, 127.
For the above reasons the motion for protective order is granted.
Thomas H. Corrigan Judge Trial Referee